Citation Nr: 1430573	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a nervous disorder.  

The Veteran presented hearing before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the record.

(By the decision below, the application to reopen a previously denied claim is granted.  The underlying issue of entitlement to service connection for an acquired psychiatric disability is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  A June 1976 Board decision denied service connection for a psychiatric disability on the basis that a such a disorder was not present during service, and that it was not diagnosed until 1975.

2.  The evidence received since the June 1976 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 1976 Board decision, which denied service connection for a nervous condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2013).

2.  The evidence received subsequent to the June 1976 Board decision is new and material, and the previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a nervous condition was denied in a June 1976 Board decision on the basis that a nervous condition was not present during service, and that it was first diagnosed in 1975.  The June 1976 Board decision is final.  38 C.F.R. § 20.1100.

Evidence that has been submitted since the 1976 Board decision includes statements dated in March 2009 and July 2010 from the Veteran's private physician reflecting his opinion that the Veteran has a psychiatric disorder that began during active duty.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

These opinions by the Veteran's physician are new in that they were not previously of record.  In addition, they  pertain to a basis for the prior denial, namely that the Veteran's psychiatric disability was not incurred in or aggravated during service.  It raises a reasonable possibility of substantiating the claim as it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the Veteran has submitted new and material evidence in connection with his claims for service connection for a psychiatric disability.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The Veteran has contended that when he was stationed in Wurzburg, Germany, he began to experience psychiatric symptoms and as a result, his performance deteriorated.  See March 2009 statement from A.K.C., M.D.  The Veteran's service personnel records are not part of the record of evidence, and would be pertinent to the Veteran's claim that his performance declined while stationed at Wurzburg, Germany.  As such, these records should be obtained and associated with the record.

The Veteran has testified that he continues to receive ongoing treatment from A.K.C., M.D.  See Hearing transcript, pages 9-10.  The Board notes that this provider worked at VA, but also maintained a private practice.  The Veteran sees him in his capacity as a private provider.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The most recent statement from his provider is from July 2010.  On remand, medical records reflecting treatment from A.K.C., M.D. should be obtained and associated with the record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

His private provider has submitted letters reflecting that the Veteran's current symptoms are the same symptoms he experienced in the military.  As such, the Board finds that the Veteran has met the criteria for a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from official sources, including any records relating to his military service from February 1971 to December 1972.

2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's psychiatric disorder, including from A.C.K., M.D., in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  After obtaining records, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be conducted, especially any necessary to deciding what psychiatric diagnosis, if any, should be made.

The claims folder, including this remand, must be sent to the examiner for review.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder was caused by or is etiologically related to any incident of active duty.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


